 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RONNIE R. GOVEA,                                   No. 2:15-cv-2545 MCE DB P
12                       Plaintiff,
13           v.                                          ORDER
14    ROBERT W. FOX, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 5, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 75. Plaintiff has

23   filed objections to the findings and recommendations. ECF No. 76.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. The findings and recommendations filed March 5, 2020 (ECF No. 75), are ADOPTED
 3   in full;
 4              2. The motion to dismiss filed by defendants Bick, Clark, Fox, Lewis and Rading (ECF
 5   No. 65) is GRANTED in part and DENIED in part as follows:
 6                     a. Plaintiff may proceed with his Eighth Amendment claim against defendants
 7   Bick, Clark, Fox, Lewis and Rading;
 8                     b. Plaintiff’s ADA claims are DISMISSED; and
 9                     c. The Court declines to exercise supplemental jurisdiction over plaintiff’s state
10   law disability claims.
11              3. Defendant Wolfson’s motion to dismiss (ECF No. 67) is GRANTED and he is
12   DISMISSED as a defendant in this action.
13              4. This action shall proceed on Plaintiff’s remaining claims.
14              IT IS SO ORDERED.
15    DATED: March 24, 2020

16

17
                                                  _______________________________________
18                                                MORRISON C. ENGLAND, JR.
                                                  UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                          2
